Rao, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto:
1- That the subject merchandise consists of hardboard exported from Sweden as to which the Secretary of the Treasury issued a finding of dumping, published in 89 TD 197, TD 53567, made pursuant to the Antidumping Act of 1921 (19 U.S.C., 160, et seq.).
2- That pursuant to Section 168 of said Antidumping Act, the appraiser reported the purchase price (Sec. 162) and the foreign market value (Sec. 164) as to the merchandise herein.
3- That pursuant to Sections 500 and 402 of the Tariff Act of 1930 as amended, the appraiser appraised the merchandise in the appeal for reappraisement herein for regular duty purposes.
4r- That the plaintiff duly filed an appeal for reappraisement as to the values referred to in the above paragraphs Nos. 2 and 8.
5- That at the time relevant herein the purchase price and the foreign market value under the said Antidumping Act are
Purchase Price Foreign Market Value
Per 1000 Sq. Ft.
$24.35 $27.88
6- That the appraiser’s finding of value under the provisions of Section 402 of the Tariff Act of 1930 as amended, is correct.
7- That said appeal is submitted for decision upon this stipulation.
Upon the agreed facts, I find foreign market value, as defined in section 164 of the Antidumping Act of 1921 (19 U.S.C. § 164), for the merchandise involved herein, and the purchase price thereof, within section 162 of said act (19 U.S.C. § 162), to be as indicated in paragraph numbered 5 of said stipulation. As to all other items of merchandise not identified, I find the foreign market values and purchase prices to be as reported by the appraiser. In all other respects, the values of all merchandise are as returned by the appraiser.
Judgment will be entered accordingly.